

Exhibit 10.2
 
STOCKHOLDER LOCK-UP AGREEMENT




___________ ___, 2006


Israel Technology Acquisition Corp.
7 Gush Etzion, 3rd Floor
Givaat Shmuel
Israel 54030
Attention: Israel Frieder, Chief Executive Officer


Re: Lock-Up Agreement




Ladies and Gentlemen:


In connection with the Agreement and Plan of Merger (the “Merger Agreement”),
dated February 28, 2006 by and among Israel Technology Acquisition Corp., a
Delaware corporation (“Parent”), ITAC Acquisition Subsidiary Corp., a Delaware
corporation and a wholly owned subsidiary of Parent and IXI Mobile, Inc., a
Delaware corporation (“Company”), and to induce Parent to enter into the Merger
Agreement and consummate the Merger (as defined in the Merger Agreement; terms
used but not defined in this Lock-Up Agreement shall have the meanings ascribed
to them in the Merger Agreement), the undersigned, agrees to neither directly
nor indirectly:


(1) sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Closing Shares or Additional Shares receivable in accordance
with the terms of the Merger Agreement (the “Restricted Securities”), or


(2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise,


during the “Restricted Period” (as hereinafter defined). As used herein and
subject to the provisions set out below in this paragraph, “Restricted Period”
means the period commencing on the Closing Date and ending four hundred and
fifty (450) days after the Closing Date. Notwithstanding the above, commencing
one hundred and eighty (180) days from the Closing Date (the “Partial Release
Date”) and at the end of each of the following three (3) ninety (90) day
periods, the Restricted Period shall terminate with respect to 25% of the
Restricted Securities (for the avoidance of doubt, 25% of the Restricted
Securities shall be released on each of the 181st, 271st, 361st and 451st days
following the Closing Date), provided however, for a period of three hundred and
sixty (360) days from the Closing Date no Transfer of any class of Restricted
Securities shall be permitted unless the Last Reported Sales Price immediately
prior to such Transfer equals or exceeds $6.00 per share of Parent Common Stock.
In addition, following the Partial Release Date the Restricted Period shall
terminate immediately (i) with respect to 50% of the Restricted Securities in
the event that the Last Reported Sales Price of Parent Common Stock is equal to
or exceeds the First Share Price Trigger for the First Share Price Measurement
Period and (ii) with respect to all of the Restricted Securities in the event
that the Last Reported Sales Price of Parent Common Stock is equal to or exceeds
the Second Share Price Trigger for the Second Share Price Measurement Period.
This Lock-Up Agreement shall be terminated and be of no further force or effect
in the event of a Change of Control.


--------------------------------------------------------------------------------




For the avoidance of doubt, it is understood that all Closing Shares owned by
the undersigned and held by the Escrow Agent as Holdback Escrowed Shares shall
be considered part of the Closing Shares.


Notwithstanding the foregoing limitations this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned's lifetime or on the undersigned's death, by gift, will or
intestate succession, to the undersigned's family members or to trusts, family
limited partnerships and similar entities primarily for the benefit of the
undersigned or the undersigned's family members; provided, however, that in each
and any such event it shall be a condition to the Transfer that the transferee
execute an agreement stating that the transferee is receiving and holding the
Restricted Securities subject to the provisions of this Lock-Up Agreement and
there shall be no further Transfer of the Restricted Securities except in
accordance with this Lock-Up Agreement. For purposes of this sub-paragraph, the
term family member shall mean spouse, lineal descendants, stepchildren, father,
mother, brother or sister of the transferor or of the transferor's spouse. Also
notwithstanding the foregoing limitations, in the event the undersigned is an
entity rather than an individual, this Lock-Up Agreement will not prevent any
Transfer of any or all of the Restricted Securities to the shareholders of such
entity, if it is a corporation, to the members of such entity, if it is a
limited liability company, or to the partners in such entity, if it is a
partnership; provided, however, that in each and any such event it shall be a
condition to the Transfer that the transferee execute an agreement stating that
the transferee is receiving and holding the Restricted Securities subject to the
provisions of this Lock-Up Agreement.


 Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof upon the approval of the board
of directors of Parent and the Committee referred to in the Merger Agreement. In
the event that any stockholder of the Company who received Closing Shares or
Additional Shares in connection with the Merger and beneficially owns four
percent (4%) of the outstanding shares of Parent Common Stock is released in
whole or in part by the board of directors of the Parent and the Committee
referred to in the Merger Agreement from the terms and conditions of a lock-up
agreement substantially similar to this Lock-Up Agreement, the undersigned will
be released from the terms and conditions hereof to the same extent such other
stockholder.
 
The undersigned hereby authorizes Parent's transfer agent to apply the
appropriate legend to any certificates representing the Restricted Securities
issued to the undersigned to reflect the existence and general terms of this
Lock-up Agreement.
 
2

--------------------------------------------------------------------------------


 
The undersigned understands that Parent is relying upon this Lock-Up Agreement
in proceeding toward consummation of the Merger. The undersigned represents and
warrants that the undersigned has full power and authority to enter into this
Lock-Up Agreement.
 
This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned's heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the law of the
State of Delaware.
 



 
Very truly yours,
         
By: _________________________

 
3

--------------------------------------------------------------------------------

